986 So. 2d 671 (2008)
STATE of Louisiana
v.
Yolanda A. RENEY.
No. 2008-KK-1652.
Supreme Court of Louisiana.
July 28, 2008.
In re Reney, Yolanda A.;Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. A, No. 5278-08; to the Court of Appeal, Third Circuit, No. KW 08-00701.
Granted. As acknowledged by the State, the defendant's motion for speedy trial was included in the record of these proceedings. As such, the court of appeal erred in dismissing, this matter on procedural grounds. This matter is remanded to the Court of Appeal for an expedited consideration of the defendant's writ application on the merits.
JOHNSON, J., concurs and would remand the matter to the Court of Appeal for a determination for whether "just cause" exists for the delay.
KNOLL, J., would deny.